DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to Application #17/207,688 filed on 21 March 2021 and amendments to the claims filed on 21 June 2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-25, 28-30, 33-35, 37-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2015/0020427 to Compton et al (Compton).
Regarding Claim 21, Compton discloses a mounting system for a firearm (see figures), the firearm comprising a grip, a trigger, a cartridge, and a barrel, a distal end of the barrel defining a front end of the firearm, the mounting system comprising: 
a rail assembly extending along the barrel and positioned forward of the grip, trigger, and cartridge, the rail assembly including a plurality of rails extending in the direction of the barrel and distributed around the circumference of the barrel (see figures, see at least paragraph 107, where the powered rail may be the rail of the firearm and not an additional accessory), 
the plurality of rails including a control rail and a set of accessory rails (see figs. 13A-14D), the control rail including a plurality of attachment positions, each attachment position including a plurality of contacts accessible to a power supply, the plurality of contacts including a common contact and contacts uniquely associated with and in electrical communication with each accessory rail of the set of accessory rails (see figs. 4-11, 16-17, 41-45);
the set of accessory rails each including a plurality of access points that each includes a first electrical access at a first side position of the each rail in electrical communication with the associated contact and a second electrical access at a second side position of the each rail in electrical communication with the common contact of the control rail (see at least figs. 27a-28b).
Regarding Claim 22, Compton discloses the rim structure (see figs. 14a-15a, 15c, element 487; at least paragraph 122).
Regarding Claim 23, Compton discloses third and fourth electrical accesses (shown in multiple figures, see at least 14a for multiple access points along the rail).
Regarding Claims 24-25, see at least figures 12a-12c for shielded rails.
Regarding Claim 28, see at least paragraph 175 for compliant material 1019/1021.
Regarding Claim 29, see at least paragraphs 110, 167.
Regarding Claim 30, see at least fig.30.
Regarding Claims 33-34, see at least figs. 14a-14d.
Regarding Claim 35, see at least fig.30.
Regarding Claim 37, see at least fig. 28a element 1042.
Regarding Claim 38, see at least paragraphs 70, 72, 83, 102; fig.4, 104.
Regarding Claim 39, see at least paragraphs 71, 76, 88, 93, 116.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 26-27, 31-32, 40 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2015/0020427 to Compton et al (Compton).
Regarding Claims 26-27, 31-32, Compton discloses the mounting system of claim 24/30, but fails to specifically disclose the diameter and depth as claimed.  However, Compton discloses the openings having a diameter and depth (see figs.30, 33-36, 40), just is silent as to the dimensions.  However, it would have been obvious to one having ordinary skill to create the openings in any desired dimension, as it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2nd 272, 205 USPQ 215 (CCPA 1980).
Regarding Claim 40, Compton discloses the mounting system of claim 21, but does not specifically show the sets of rails are on a two-part support.  However, This method of attaching a rail system to a firearm is old and well-known in the art.  Further, see at least figures 13a-13b for a typical upper section of a two-piece rail set.  The lower section is not shown in that figure.  It would have been obvious to one having ordinary skill to create the mounting system of a two-piece construction as is old and well-known in the art.

Claim(s) 36 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2015/0020427 to Compton et al (Compton) in view of US Patent Application Publication 2013/0185978 to Dodd et al (Dodd).
Regarding Claim 36, Compton discloses the mounting system of claim of claim 21 but fails to disclose the mounting system comprising a handle control interface to interface with the plurality of contacts of the control rail, the handle removably attachable at each of the attachment positions of the control rail.  Compton discloses a handle to control accessories in at least paragraph 153, but it is not removably attached to the rail.
Dodd teaches a similar powered rail system, with a removable control handle attached to the rail (see fig.6b and at least paragraphs 38-39).  This modification would have been obvious to one having ordinary skill to have the control handle on the rail in order to control accessories on the powered rail only when needed, and removable for weight and space savings when powered accessories are not needed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892 for pertinent art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D COOPER whose telephone number is (571)270-3998. The examiner can normally be reached M-F: 7:30 - 4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TROY CHAMBERS can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN COOPER/Primary Examiner, Art Unit 3641